Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yahya Siddiqi Abdussamadi, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Abdussamadi v. Stewart, No. 1:14-cv-02105-JKB, 2015 WL 306666 (D.Md. Jan. 22, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would' not aid the decisional process.

AFFIRMED.